DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 08, 2020 has been entered.
 
Status of Claims
This action is in reply to the response filed December 08, 2020. 
Claims 1-17 have been withdrawn.
Claims 18-38 have been cancelled
Claim 39-40, 45, and 51 have been amended.
Claims 39-58 are currently pending and have been examined.
Response to Arguments
Applicant's arguments filed December 08, 2020 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Thus, the identified abstract idea must be one of the above groupings.1 In the Office Action, the identified abstract ideas are not part of the enumerated categories. For example, none of the independent claims include or recite a mathematical concept. Further, none of the independent claims include or recite a method of organizing human activity nor do they recite a mental process.
The 2019 PEG makes clear that "Claims that do not recite matter that falls within these enumerated groupings of abstract ideas should not be treated as reciting abstract ideas." 2019 PEG, p. 53. Because each of the independent claims fails to recite an abstract idea included within any of the enumerated groupings of abstract ideas, the independent claims are not directed to an abstract idea under Step 2A, Prong 1. Accordingly, Applicant respectfully submits that the claims are patent eligible under 35 U.S.C. § 101, and respectfully requests withdrawal of the rejection.
Examiner respectfully disagrees. The claims fall within the method of organizing human activity grouping because the claims describe a commercial interaction (including advertising, marketing or sales activities or behaviors) by structuring an end user sales force by tracking the users distributing tagged products. This is similar to the method of organizing human activity from In re Ferguson of structuring of a sales force or marketing company, which pertains to marketing or sales activities or behaviors as discussed in the October 2019 Update to Subject Matter eligibility.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Here, to the extent the claims are found to recite a judicial exception, these claims each integrate any such abstract idea into a practical application. For example, the claims recite an identifier tag or QR code on a product/package. The tag or code, along with a computing device, such as a tracker or database, records and tracks sales. These additional elements represent "a particular machine or manufacturer that is integral to the claim." In fact, the claim could not be performed without such machines, and the recited functions or steps are performed on such a machine. "Only when a claim recites a judicial exception and fails to integrate the exception into a practical application, is the claim 'directed to' a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B)." 2019 PEG, p.51. Because the claims fail to recite a judicial exception, and would integrate any alleged exception into a practical application, Applicant respectfully submits that the claims are patent eligible and requests withdrawal of the rejection.
Examiner respectfully disagrees. Applicant is reminded that the presence of a particular machine is not a stand-alone test for eligibility. Further, the receiving of a unique identifier and recording sales associated with that identifier does not require a particular machine. Rather, the claims contain generic components that apply the idea of receiving a unique identifier and tracking the sales associated with that identifier in order to achieve the identification and tracking sales more quickly. See MPEP 2106.05(b).

Regarding the previous rejection under 35 U.S.C. 103, Applicant’s arguments have been considered but are moot in view the new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 39-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 45-50 recite a series of steps and, therefore, recite a process.
Claims 39-44 and 51-58 recite a combination of devices and, therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 39, 45, and 51 as a whole, are directed to the abstract idea of using a product identifier tag for tracking a product through a sales network, which is a method of organizing human activity. The claims recite a method of organizing human activity because the claims describe a commercial interaction (including advertising, marketing or sales activities or behaviors) by structuring an end user sales force by tracking the users distributing tagged products. The concept of “using a product identifier tag for tracking a product through a sales network,” is described by the following limitations: providing an identifier tag, reading an identifier tag, recording interactions using a tracker, and storing identifiers. The mere nominal recitation of an identifier tag, a database, and a network system does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 42-43 and 49 the limitations further describe the above-identified judicial exception (the abstract idea) by receiving contacts from a network node, and assigning contacts to a network node.
Alice/Mayo Framework Step 2A – Prong 2:
The claim recites the additional elements: that an identifier tag, a database, and a network system are used to perform the receiving, writing, reading, and storing steps. The identifier tag, database, and network system in these steps are recited at a high level of generality, i.e., as a generic identifier tag performing a generic reading and writing function, a generic database for storing data, and 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole merely describes how to generally “apply” the concept of tracking a product in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing product tracking process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 39, 45, and 51 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to nothing more than a generic computer performing generic computer function. The claims recite a generic computer performing generic computer function by reciting an identifier tag, a database, a network system. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”).  The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), and storing information (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): reading information (Applicant’s specification [0017], [0051], [0055]-[0057]), writing information (Applicant’s specification [0017], [0055], [0057]), a QR code (Specification [0054], [0059]), and an identifier tag (Applicant’s specification [0054]-[0055]). The claims limit the field of use by reciting a multi-level marketing system. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
With regards to Claim 49, 53, and 56, the additional elements do not amount to significantly more than the judicial exception. Claims 49, 53, and 56 recite a generic computer performing generic computer functions by utilizing a unique identifier at an interface using the computer's ordinary ability to retrieve data (See MPEP 2106.05(d)(II) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.; OIP Technologies) and a processor See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Remaining Claims:
With regards to Claims 40-41, 44, 46-48, 50, 52, 54-55, and 57-58, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Katayanagi et al. (U.S. 6,321,983 B1), hereinafter Katayanagi, in view of Lamkin et al. (U.S. P.G. Pub. 2003/0009468 A1), hereinafter Lamkin, further in view of Kwak (U.S. P.G. Pub. 2013/0018761 A1), hereinafter Kwak.

Claim 39:
Katayanagi discloses a network system. Regarding the following limitation:
a QR code added to a package of a product, the QR code is configured to be associated with sales information about the product by including a unique identifier that identifies the product, identifies a current user, identifies past users, and identifies a sales level within a multi-level marketing (MLM) system for each of the current user and the past users, wherein the sales level includes an upline and a downline within the MLM system;
Katayanagi discloses an IC tag with a barcode label added to a package of a product, the IC tag is configured to be associated with sales information about the product by including a unique identifier that identifies the product, identifies a current user, identifies past users, and identifies a sales route and marketing analysis (Katayanagi (Col. 3 Line 42-52) IC tag can include a storage medium and can be a barcode label, (Col. 5 Lines 49-58) a tag is attached to the product and used as a storage medium; (Col. 7 Lines 50-56) product ID is an identifier for individual products; (Col. 5 Lines 22-27), (Col. 13 Lines 6-12) marketing analysis; (Col. 5 Lines 49-65) sales route). However, Katayanagi does not disclose wherein the barcode label is a two dimensional barcode, but Kwak does (Kwak [0025] the identifying code may be a barcode or QR code; [0045] label may include marketing information). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the two dimensional barcode (QR code) on a package of a product of Kwak for the barcode label of Katayanagi. Both are shown in the art of package tracking as identifiers for a package of a product. Thus, the simple substitution of one known element in the art of package tracking for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Katayanagi’s system with the improved functionality to quickly scan products for increased tracking speed.
Katayanagi, as modified by Kwak, does not teach identifying a sales level within a multi-level marketing system for each of the current user and the past users, wherein the sales level includes an upline and a downline within the MLM system, but Lamkin does (Lamkin discloses a tracking identifier attached to a storage medium storing content (Lamkin [0027], [0032], [0034] tracking identifiers are placed in a database and associated with storage medium having a tracking identifier; [0027], [0054], [0064] tracking users who make purchases and associating those purchases with a tracking identifier on a; [0031], [0052], [0054], [0061]-[0064] crediting sales in a multilevel marketing structure). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the identifying a sales level, including an upline and downline, within a multi-level marketing system for each user of Lamkin for the sales route of Katayanagi. Both are shown in the art of sales channels for providing a product to a user. Thus, the simple substitution of one known element in the art of sales channels for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Katayanagi’s system with the improved functionality to provide more products to a diverse set of consumers.
Regarding the following limitation:
a tracker that is configured to record an initial sale and a subsequent sale of the product including an identity of the current user buying the product for the subsequent sale and an identity of a user who bought the product for the initial sale and is reselling the product to the current user for the subsequent sale, wherein credit within the MLM system is tracked based on the unique identifier and the credit in the tracker is provided to the user reselling the product and provided to the upline of that user; and 
Katayanagi discloses a tracker that is configured to record an initial sale and a subsequent sale of the product including an identity of the current user buying the product for the subsequent sale and an identity of a user who bought the product for the initial sale and is reselling the product to the current user for the subsequent sale (Katayanagi (Col. 4 Lines 11-14) manufacturer code is attached to the IC tag; (Col. 4 Lines 28-35) register dealer code into the IC tag; (Col. 4 Lines 42-48) register retailer code into the IC tag; (Col. 5 Lines 49-65) sales route; (Col. 6 Lines 14-16) a manifest can be automatically generated using data from the IC tag; (Col. 6 Lines 39-47) manufacturer and dealer systems read or write information to the IC tag using IC tag reader/writer; (Col. 7 Lines 50-56) product ID is an identifier for individual products; Fig. 23 (Col. 13 Lines 30-42) item can be sold for parts as a part of disposal; Fig. 24 (Col. 13 Lines 52-58) user name and location is stored in the IC tag). However, Katayanagi does not disclose wherein credit within the MLM system is tracked based on the unique identifier and the credit in the tracker is provided to the user reselling the product and provided to the upline of that user, but Lamkin does (Lamkin [0027] record purchases in the database, associate purchasers with a tracking identifier, and credit users; [0061] primary distributer associated with tracking identifier; [0062] second level distributer receives content from the primary distributer and is associated with the tracking identifier and the tracking identifier will now credit the primary distributor if the second level distributor creates a sale; [0063] third level distributor; [0064] distributors one, two, and three are linked by the tracking identifier and all get credit for a sale). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the tracking credit for a sale within an MLM system of Lamkin for the marketing analysis of Katayanagi. Both are shown in the art of marketing as sales routes for getting a product to the consumer. Thus, the simple substitution of one known element in the art of marketing for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Katayanagi’s system with the improved functionality to quickly scan products for increased tracking speed.
Katayanagi discloses the following limitation:
a database storing the identities of each of the users and the credit for each of those users based on each sale including the initial sale and the subsequent sale (Katayanagi (Col. 3 Lines 61-67) product life cycle databases).

Claim 40.  
Katayanagi in view of Lamkin and Kwak teaches all of the elements of claim 39, as shown above. Additionally, Katayanagi as modified in claim 39 above by Kwak teaches:
wherein the subsequent sale is for a same product as the product based on the QR code from the package of the product (Katayanagi (Col. 4 Lines 11-14), (Col. 7 Lines 50-56) product ID is an identifier for individual products).

Claim 41.  
Katayanagi in view of Lamkin and Kwak teaches all of the elements of claim 39, as shown above. Additionally, Katayanagi discloses:
wherein each of the users is associated with a node in the network system (Katayanagi Fig. 2; Fig. 3; Fig. 6B Items 604, 611; (Col. 4 Liens 11-14) manufacturer system wherein manufacturer code is attached to the IC tag; Fig. 2; Fig. 3; Fig. 6B Items 612-614; (Col. 4 Lines 28-35) dealer system wherein the system registers the dealer code into the IC tag; (Col. 4 Lines 42-48) retailer system wherein the system registers retailer code into the IC tag; (Col. 5 Lines 49-65) sales route).

Claim 42.  
Katayanagi in view of Lamkin and Kwak teaches all of the elements of claim 41, as shown above. Additionally, Katayanagi discloses:
wherein the tracker is configured to receive an indication of contacts from an originating node of the network, wherein the originating node is assigned one of a plurality of the unique identifiers (Katayanagi Fig. 2; Fig. 3; Fig. 6B Items 604, 611; (Col. 4 Liens 11-14) manufacturer system wherein manufacturer code is attached to the IC tag).

Claim 43.  
Katayanagi in view of Lamkin and Kwak teaches all of the elements of claim 42, as shown above. Additionally, Katayanagi discloses:
wherein the tracker is configured to assign each of the contacts to a node coupled with the originating node in the network with one of a plurality of the unique identifiers, wherein the unique identifier for each of the nodes includes information about the contact and an identification of the originating node (Katayanagi Fig. 2; Fig. 3; Fig. 6B Items 604, 611; (Col. 4 Liens 11-14) manufacturer system wherein manufacturer code is attached to the IC tag; Fig. 2; Fig. 3; Fig. 6B Items 612-614; (Col. 4 Lines 28-35) dealer system wherein the system registers the dealer code into the IC tag; (Col. 4 Lines 42-48) retailer system wherein the system registers retailer code into the IC tag; (Col. 5 Lines 49-65) sales route; (Col. 6 Lines 14-16) a manifest can be automatically generated using data from the IC tag).

Claim 44.  
Katayanagi in view of Lamkin and Kwak teaches all of the elements of claim 42, as shown above. Additionally, Katayanagi discloses:
wherein the tracker is configured to identify the nodes, which corresponds, with identifying corresponding ones of the users (Katayanagi (Col. 6 Lines 14-16) a manifest can be automatically generated by reading the necessary data from the IC tag or by collecting the necessary data from the product life cycle database; (Col. 13 Lines 14-18) tabulating IC tag information; (Col. 14 Lines 16-31) product information can be determined by reading the IC tag no matter what stage in a product’s life cycle).

Claim 48.  
Katayanagi in view of Lamkin teaches all of the elements of claim 45, as shown below. Regarding the following limitation:
wherein the identifier tag comprises a QR code and the information is recorded in a network storage.
Katayanagi discloses an IC tag with a barcode label added to a package of a product and the information is recorded in a network storage (Katayanagi (Col. 3 Line 42-52) IC tag can include a storage medium and can be a barcode label, (Col. 5 Lines 49-58) a tag is attached to the product and used as a storage medium; (Col. 7 Lines 50-56) product ID is an identifier for individual products; (Col. 3 Lines 61-65) a product life cycle database holds information used to manage product life cycles and contains information similar to the information stored in IC tags as well as more detailed information). However, Katayanagi does not disclose wherein the barcode label is a two dimensional barcode, but Kwak does (Kwak [0025] the identifying code may be a barcode or QR code; [0045] label may include marketing information). One of ordinary skill in the art would have included the teachings of Kwak in the system of Katayanagi for the same reasons discussed above in claim 39.

Claims 45-47, 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Katayanagi in view of Lamkin.

Claim 45.  
Katayanagi discloses a method for tracking and monitoring sales of a product comprising: 
providing an identifier tag on the product for identifying an original user of the product and a subsequent user who purchases the product directly from the original user who provides the product to the subsequent user, wherein the identifier tag further identifies information identifying a sales level within a multi-level marketing (MLM) system including a position in the MLM system for the subsequent users and the original user;
Katayanagi discloses an IC tag with a barcode label added to a product for identifying an original user of the product and a subsequent user who purchases the product directly from the original user who provides the product to the subsequent user and identifies a sales route and marketing analysis (Katayanagi (Col. 3 Line 42-52) IC tag can include a storage medium and can be a barcode label, (Col. 5 Lines 49-58) a tag is attached to the product and used as a storage medium; (Col. 7 Lines 50-56) product ID is an identifier for individual products; (Col. 5 Lines 22-27), (Col. 13 Lines 6-12) marketing analysis; (Col. 5 Lines 49-65) sales route). However, Katayanagi does not teach wherein the identifier tag further identifies information identifying a sales level within a multi-level marketing (MLM) system including a position in the MLM system for the subsequent users and the original user, but Lamkin does (Lamkin discloses a tracking identifier attached to a storage medium storing content (Lamkin [0027], [0032], [0034] tracking identifiers are placed in a database and associated with storage medium having a tracking identifier; [0027], [0054], [0064] tracking users who make purchases and associating those purchases with a tracking identifier on a; [0031], [0052], [0054], [0061]-[0064] crediting sales in a multilevel marketing structure). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the identifying a sales level, including an upline and downline, within a multi-level marketing system for each user of Lamkin for the sales route of Katayanagi. Both are shown in the art of sales channels for providing a product to a user. Thus, the simple substitution of one known element in the art of sales channels for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Katayanagi’s system with the improved functionality to provide more products to a diverse set of consumers.
Regarding the following limitation:
recording information associated with the identifier tag including sales and resales of the product, product identification, and user identification, wherein the user identification includes identification for each user of the sale or the resale, wherein the information further includes identification of the sales level for each of the users and includes an upline that is credited for the subsequent sale, wherein the original user that originates the subsequent sales is assigned credit for the subsequent sale and any additional subsequent sales (Lamkin [0027] record purchases in the database, associate purchasers with a tracking identifier, and credit users; [0061] primary distributer associated with tracking identifier; [0062] second level distributer receives content from the primary distributer and is associated with the tracking identifier and the tracking identifier will now credit the primary distributor if the second level 
Katayanagi discloses a tracker that is configured to record an initial sale and a subsequent sale of the product including an identity of the current user buying the product for the subsequent sale and an identity of a user who bought the product for the initial sale and is reselling the product to the current user for the subsequent sale (Katayanagi (Col. 4 Lines 11-14) manufacturer code is attached to the IC tag; (Col. 4 Lines 28-35) register dealer code into the IC tag; (Col. 4 Lines 42-48) register retailer code into the IC tag; (Col. 5 Lines 49-65) sales route; (Col. 6 Lines 14-16) a manifest can be automatically generated using data from the IC tag; (Col. 6 Lines 39-47) manufacturer and dealer systems read or write information to the IC tag using IC tag reader/writer; (Col. 7 Lines 50-56) product ID is an identifier for individual products; Fig. 23 (Col. 13 Lines 30-42) item can be sold for parts as a part of disposal; Fig. 24 (Col. 13 Lines 52-58) user name and location is stored in the IC tag). However, Katayanagi does not disclose wherein credit within the MLM system is tracked based on the unique identifier and the credit in the tracker is provided to the user reselling the product and provided to the upline of that user, but Lamkin does (Lamkin [0027] record purchases in the database, associate purchasers with a tracking identifier, and credit users; [0061] primary distributer associated with tracking identifier; [0062] second level distributer receives content from the primary distributer and is associated with the tracking identifier and the tracking identifier will now credit the primary distributor if the second level distributor creates a sale; [0063] third level distributor; [0064] distributors one, two, and three are linked by the tracking identifier and all get credit for a sale). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the tracking credit for a sale within an MLM system of Lamkin for the marketing analysis of Katayanagi. Both are shown in the art of marketing as sales routes for getting a product to the consumer. Thus, the simple substitution of one known element in the art of marketing for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Katayanagi’s system with the improved functionality to quickly scan products for increased tracking speed.
Katayanagi, as modified above by Lamkin, discloses the following limitation:
reading the identifier tag to initiate retrieval of the identification of the product, the information about the sale or resale of the product, and the identification of the users including the original user and the user from the subsequent sales and further including tracking within the MLM system of the product (Katayanagi (Col. 6 Lines 14-16) a manifest can be automatically generated using data from the IC tag; (Col. 6 Lines 39-47) manufacturer and dealer systems read or write information to the IC tag using IC tag reader/writer; Fig. 24 (Col. 13 Lines 52-58) user name and location is stored in the IC tag; (Col. 5 Lines 22-27), (Col. 13 Lines 6-12) marketing analysis; (Col. 5 Lines 49-65) sales route).

Claim 46.  
Katayanagi in view of Lamkin teaches all of the elements of claim 45, as shown above. Additionally, Katayanagi discloses:
wherein the identifier tag comprises a unique identifier that identifies the product (Katayanagi (Col. 7 Lines 50-56) product ID is an identifier for individual products).

Claim 47.  
Katayanagi in view of Lamkin teaches all of the elements of claim 45, as shown above. Additionally, Katayanagi discloses:
wherein the original user purchases the product and the subsequent sales are made to users in a downline of the original user for which the original user receives credit in the MLM system (Katayanagi Fig. 1, Fig. 2 (Col. 4 Lines 28-29) the products shipped out from the manufacturer are sold by a dealer; (Col. 4 Lines 41-43) the product shipped out from the dealer is sold by a retailer to a user).

Claim 49.  
Katayanagi in view of Lamkin teaches all of the elements of claim 45, as shown above. Additionally, Katayanagi discloses:
receiving an indication of contacts from an originating node of the network, wherein the originating node is assigned one of a plurality of unique identifiers, further wherein the assigned unique identifier is from the identifier tag (Katayanagi Fig. 2; Fig. 3; Fig. 6B Items 604, 611; (Col. 4 Liens 11-14) manufacturer system);
assigning each of the contacts to a node coupled with the originating node in the network with one of a plurality of the unique identifiers, wherein the unique identifier for each of the nodes includes information about the contact and an identification of the originating node (Katayanagi Fig. 2; Fig. 3; Fig. 6B Items 612-614; (Col. 4 Lines 28-35) dealer system; (Col. 4 Lines 42-48) retailer system); and
utilizing the unique identifiers at an interface to provide the information for the nodes (Katayanagi (Col. 13 Lines 14-18) tabulating IC tag information).

Claim 50. 
Katayanagi in view of Lamkin teaches all of the elements of claim 45, as shown above. Additionally, Katayanagi discloses:
wherein the identification of the originating node comprises identifying the original user (Katayanagi Fig. 2; Fig. 3; Fig. 6B; (Col. 4 Lines 11-14) manufacturer code is attached to the IC tag; (Col. 4 Lines 28-35) register dealer code into the IC tag; (Col. 4 Lines 42-48) register retailer code into the IC tag).

Claims 51-58 are rejected under 35 U.S.C. 103 as being unpatentable over Katayanagi in view of Lamkin in view of Kwak in view of Schena et al. (U.S. P.G. Pub. 20020075298 A1), hereinafter Schena

Claim 51.  
Katayanagi discloses a network system. Regarding the following limitation: 
a QR code added to a package of a physical product that is configured to be associated with sales information about the physical product for subsequent purchases of a same one of the physical product, wherein the QR code includes a unique identifier that identifies the physical product, identifies a current user of the physical product, identifies past users of the physical product, and identifies an upline and a downline within a multi-level marketing (MLM) system for each of the current users and the past users; 
Katayanagi discloses an IC tag with a barcode label added to a package of a product, the IC tag is configured to be associated with sales information about the product by including a unique identifier that identifies the product, identifies a current user, identifies past users, and identifies a sales route and marketing analysis (Katayanagi (Col. 3 Line 42-52) IC tag can include a storage medium and can be a barcode label, (Col. 5 Lines 49-58) a tag is attached to the product and used as a storage medium; (Col. 7 Lines 50-56) product ID is an identifier for individual products; (Col. 5 Lines 22-27), (Col. 13 Lines 6-12) marketing analysis; (Col. 5 Lines 49-65) sales route). However, Katayanagi does not disclose wherein the barcode label is a two dimensional barcode, but Kwak does (Kwak [0025] the identifying code may be a barcode or QR code; [0045] label may include marketing information). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the two dimensional barcode (QR code) on a package of a product of Kwak for the barcode label of Katayanagi. Both are shown in the art of package tracking as identifiers for a package of a product. Thus, the simple substitution of one known element in the art of package tracking for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Katayanagi’s system with the improved functionality to quickly scan products for increased tracking speed.
Katayanagi, as modified by Kwak, does not teach identifying a sales level within a multi-level marketing system for each of the current user and the past users, wherein the sales level includes an upline and a downline within the MLM system, but Lamkin does (Lamkin discloses a tracking identifier attached to a storage medium storing content (Lamkin [0027], [0032], [0034] tracking identifiers are placed in a database and associated with storage medium having a tracking identifier; [0027], [0054], [0064] tracking users who make purchases and associating those purchases with a tracking identifier on a; [0031], [0052], [0054], [0061]-[0064] crediting sales in a multilevel marketing structure). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the identifying a sales level, including an upline and downline, within a multi-level marketing system for each user of Lamkin for the sales route of Katayanagi. Both are shown in the art of sales channels for providing a product to a user. Thus, the simple substitution of one known element in the art of sales channels for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Katayanagi’s system with the improved functionality to provide more products to a diverse set of consumers.
Regarding the following limitation:
a tracker that is configured to record a subsequent sale of the physical product including an identity of the current user buying the physical product and an identity of a user reselling the physical product in the subsequent sale, wherein the reselling user provides the package to the4Application No. 14/285,593Docket No. 3086-2152 (BH2141) current user and the current user utilizes the QR code from the package for reordering more of the physical product, wherein the user reselling the physical product is an upline of the current user purchasing the physical product and the reselling user is given credit within the MLM system for the resale; and 
Katayanagi discloses a tracker that is configured to record an initial sale and a subsequent sale of the product including an identity of the current user buying the product for the subsequent sale and an identity of a user who bought the product for the initial sale and is reselling the product to the current user for the subsequent sale (Katayanagi (Col. 4 Lines 11-14) manufacturer code is attached to the IC tag; (Col. 4 Lines 28-35) register dealer code into the IC tag; (Col. 4 Lines 42-48) register retailer code into the IC tag; (Col. 5 Lines 49-65) sales route; (Col. 6 Lines 14-16) a manifest can be automatically generated using data from the IC tag; (Col. 6 Lines 39-47) manufacturer and dealer systems read or write information to the IC tag using IC tag reader/writer; (Col. 7 Lines 50-56) product ID is an identifier for individual products; Fig. 23 (Col. 13 Lines 30-42) item can be sold for parts as a part of disposal; Fig. 24 (Col. 13 Lines 52-58) user name and location is stored in the IC tag). However, Katayanagi does not disclose wherein credit within the MLM system is tracked based on the unique identifier and the credit in the tracker is provided to the user reselling the product and provided to the upline of that user, but Lamkin does (Lamkin [0027] record purchases in the database, associate purchasers with a tracking identifier, and credit users; [0061] primary distributer associated with tracking identifier; [0062] second level distributer receives content from the primary distributer and is associated with the tracking identifier and the tracking identifier will now credit the primary distributor if the second level distributor creates a sale; [0063] third level distributor; [0064] distributors one, two, and three are linked by the tracking identifier and all get credit for a sale). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the tracking credit for a sale within an MLM system of Lamkin for the marketing analysis of Katayanagi. Both are shown in the art of marketing as sales routes for getting a product to the consumer. Thus, the simple substitution of one known element in the art of marketing for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Katayanagi’s system with the improved functionality to quickly scan products for increased tracking speed.
Neither Katayanagi nor Lamkin teach wherein the current user utilizes the QR code from the package for reordering more of the physical product, but Schena does (Schena [0023] reordering of a product may be activated by scanning the code). It would have been obvious to one of ordinary skill in the art before the effective filing date to include reordering by scanning a code as taught by Schena in the system of Katayanagi, since the claimed invention is merely a combination of old elements in the art of product sales, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Katayanagi’s system with the improved functionality to provide a user with an easier way to reorder a product thereby increasing the likelihood that they will repurchase a product.
Katayanagi discloses the following limitation:
a database storing the identities of each of the users and the credit within the MLM system for each of those users based on each resale (Katayanagi (Col. 3 Lines 61-67) product life cycle databases).

Claim 52.  
Katayanagi in view of Lamkin, Kwak, and Schena teaches all of the elements of claim 51, as shown above. Regarding the following limitation:
wherein the QR code is applied to a package of the physical product.
Katayanagi discloses an IC tag with a barcode label added to a package of a product (Katayanagi (Col. 3 Line 42-52) IC tag can include a storage medium and can be a barcode label, (Col. 5 Lines 49-58) a tag is attached to the product and used as a storage medium; (Col. 7 Lines 50-56) product ID is an identifier for individual products; (Col. 3 Lines 61-65) a product life cycle database holds information used to manage product life cycles and contains information similar to the information stored in IC tags as well as more detailed information). However, Katayanagi does not disclose wherein the barcode label is a two dimensional barcode, but Kwak does (Kwak [0025] the identifying code may be a barcode or QR code; [0045] label may include marketing information). One of ordinary skill in the art would have included the teachings of Kwak in the system of Katayanagi for the same reasons discussed above in claim 51.

Claim 53.  
Katayanagi in view of Lamkin, Kwak, and Schena teaches all of the elements of claim 51, as shown above. Additionally, Katayanagi discloses:
wherein the tracker comprises an interface for accessing the tracking with the unique identifiers that is stored in the database (Katayanagi (Col. 6 Lines 14-16) a manifest can be automatically generated by reading the necessary data from the IC tag or by collecting the necessary data from the product life cycle database; (Col. 13 Lines 14-18) tabulating IC tag information; (Col. 14 Lines 16-31) product information can be determined by reading the IC tag no matter what stage in a product’s life cycle).

Claim 54.  
Katayanagi in view of Lamkin, Kwak, and Schena teaches all of the elements of claim 53, as shown above. Additionally, Katayanagi discloses:
wherein the interface comprises a website into which the unique identifier is entered and tracking is displayed on the website (Katayanagi (Col. 6 Lines 14-16) a manifest can be automatically generated by reading the necessary data from the IC tag or by collecting the necessary data from the product life cycle database; (Col. 13 Lines 14-18) tabulating IC tag information; (Col. 14 Lines 16-31) product information can be determined by reading the IC tag no matter what stage in a product’s life cycle).

Claim 55.  
Katayanagi in view of Lamkin, Kwak, and Schena teaches all of the elements of claim 51, as shown above. Additionally, Katayanagi discloses:
wherein the unique identifier is used to map a network as a plurality of interconnected nodes wherein each of the nodes comprises a location on the network (Katayanagi (Col. 3 Line 42-47), (Col. 5 Lines 49-63) IC tag includes sales route information).

Claim 56.  
Katayanagi in view of Lamkin, Kwak, and Schena teaches all of the elements of claim 51, as shown above. However, Katayanagi does not disclose the following limitation, but Lamkin teaches:
wherein the tracker comprises a processor (Lamkin Fig. 2 Item 118, [0012], [0022]-[0023], [0027] server).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a server as taught by Lamkin in the system of Katayanagi, since the claimed invention is merely a combination of old elements in the art of product tracking systems, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Katayanagi's system with the improved functionality to perform calculations at a faster rate.

Claim 57.  
Katayanagi in view of Lamkin, Kwak, and Schena teaches all of the elements of claim 51, as shown above. However, Katayanagi does not disclose the following limitation, but Lamkin teaches:
wherein the upline of the current user receives the sales credit for each resale (Lamkin [0026] automatically credit distributors that participated in a distribution that led to a sale; [0052] up line and down line of a distributor; [0064] distributors one, two, and three are linked by the tracking identifier and all get credit for a sale).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the sales route records of Katayanagi ((Col. 3 Line 42-47), (Col. 5 Lines 49-63)) by including tiered product distributor tracking as taught by Lamkin. One of ordinary skill in the art would have been motivated to make this modification in order to provide accurate accounting for incentives to higher level distributors for sales by lower level distributors, as suggested by Lamkin ([0008]-[0009]).

Claim 58.  
Katayanagi in view of Lamkin, Kwak, and Schena teaches all of the elements of claim 51, as shown above. However, Katayanagi does not disclose the following limitation, but Lamkin teaches:
wherein the database further stores the sales levels within the MLM and the sales credit for the upline or the downline (Lamkin [0052] distributors are “down line” or “up line” of one another; [0054] tracking down line using the tracking identifier; [0061] primary distributer associated with tracking identifier; [0062] second level distributer receives content from the primary distributer and is associated with the tracking identifier and the tracking identifier will now credit the primary distributor if the second level distributor creates a sale; [0063] third level distributor; [0064] distributors one, two, and three are linked by the tracking identifier and all get credit for a sale; [0065] reports for crediting distributors).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the sales route records of Katayanagi ((Col. 3 Line 42-47), (Col. 5 Lines 49-63)) by including tiered product distributor tracking as taught by Lamkin. One of ordinary skill in the art would have been motivated to make this modification in order to provide accurate accounting for incentives to higher level distributors for sales by lower level distributors, as suggested by Lamkin ([0008]-[0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763.  The examiner can normally be reached on Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628